In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 15-432V
                                        Filed: February 11, 2016

* * * * * * * * * * * * * *                            *
MARIA ESTHER GARCIA,                                   *
                                                       *
                  Petitioner,                          *
                                                       *
v.                                                     *        Joint Stipulation on Damages; Attorney
                                                       *        Fees and Costs; Influenza (Flu) Vaccine;
SECRETARY OF HEALTH                                    *        Post-vaccine Neuropathy
AND HUMAN SERVICES,                                    *
                                                       *
                  Respondent.                          *
                                                       *
* * * * * * * * * * * * * *                            *

Jeffrey S. Pop, Esq., Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Lisa A. Watts, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        Maria Esther Garcia [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on April 29, 2015. Petitioner alleges that she developed
a post-vaccine neuropathy as a result of receiving an influenza immunization on February 3,
2014. See Stipulation, filed February 10, 2016, at ¶¶ 1-4. Respondent denies that the influenza
immunization caused petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On February 10, 2016, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
Respondent agrees to issue the following payments:

        (1) A lump sum of $50,000.00 in the form of a check payable to petitioner, Maria
            Esther Garcia. This amount represents compensation for all damages that would be
            available under § 300aa-15(a);

        (2) A lump sum of $10,292.42, representing compensation for the reimbursement of
            a State of California Medicaid lien, payable jointly to petitioner and the Department
            of Health Care Services, Recovery Branch – MS 4720, P.O. Box 997421,
            Sacramento, CA 95899-7421. Petitioner agrees to endorse this check to the
            Department of Health Care Services; and

        (3) A lump sum of $18,012.14 in the form of a check made payable to petitioner and
            petitioner’s attorney, Jeffrey S. Pop, Esq. This amount represents all attorneys’
            fees and costs available under § 300aa-15(e). Petitioner’s counsel represents that, in
            compliance with General Order #9, petitioner incurred no out-of-pocket expenses.

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. Further, I find that the amount of stipulated fees is reasonable,
and thus an award for fees and costs is appropriate pursuant to § 300aa-15(e)(1). The clerk of the
court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
_______________________________________
MARIA ESTHER GARCIA,                    )
                                        ) ECF
                        Petitioner,     )
                                        )
            v.                          ) No. 15-432V
                                        ) Special Master
SECRETARY OF HEALTH AND HUMAN ) Mindy Michaels Roth
SERVICES,                               )
                                        )
                        Respondent.     )
                                        )

    STIPULATION OF FACT CONCERNING ATTORNEYS’ FEES AND COSTS

     It is hereby stipulated by and between the parties, the following factual matters:

     1.     Jeffrey S. Pop is the attorney of record for petitioner in this matter. Other
            members of his firm, Jeffrey S. Pop & Associates, also worked on this case.

     2.     The parties informally discussed petitioner’s preliminary Application for
            Attorneys’ Fees and Costs. Based on these discussions, petitioner seeks
            reimbursement for attorneys’ fees and costs in the total amount of $18,012.14.
            Respondent has no objection to this amount.

     3.     Pursuant to General Order #9, petitioner represents that she did not personally
            incur any litigation costs in this matter.

     4.     The parties now request that a decision awarding attorneys’ fees and costs,
            totaling $18,012.14, payable jointly to petitioner and petitioner’s counsel, be
            issued.

     5.     This Stipulation does not represent an agreement by either party to the hourly
            rates of the professionals who worked on this matter, nor a waiver of any
            objections that respondent may bring in other cases.




                                              1
                                    Respectfully submitted,

ATTORNEY OF RECORD FOR              ATTORNEY OF RECORD FOR
PETITIONER:                         RESPONDENT:

s/Jeffrey S. Pop                    s/Lisa A. Watts
JEFFREY S. POP, ESQ.                LISA A. WATTS
JEFFREY S. POP & ASSOCIATES         Senior Trial Attorney
9107 Wilshire Blvd., Ste. 700       Torts Branch, Civil Division
Beverly Hills, CA 90210             P.O. Box 146
Tel: (310) 273-5462                 Benjamin Franklin Station
                                    Washington, D.C. 20044-0146
                                    Tel: (202) 616-4099

Dated: February 10, 2016            Dated: February 10, 2016




                                2